DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. CN201910173344.5 filed on 03/07/2019.
Claim Objections
The amended claim presents proper correction .So the objection is withdrawn.
Claim Rejections - 35 USC § 101
Amended claim shows practical implementation of magnetic flux leakage testing forming 3D image of the defect. In light of applicant’s argument and amended claim the claim integrated to a realistic practical application of defect image creation. Thus it overcome 101 rejections.
Claim Rejections - 35 USC §112

The amended claim clarifies the indefiniteness and hence overcome the rejection.
Allowable Subject Matter
Regarding claim 1 the closest prior art of record Huang et al. (US20160178580A1) (hereinafter Huang) and Yan, et al. ("Theory and application of magnetic flux leakage pipeline detection." Sensors 15.12 (2015): 31036-31055.) (hereinafter Yan)  and Singh et al. (Sharatchandra Singh, Waikhom & Singh)  teaches following:
Huang teaches Si: artificially magnetizing a to-be-tested structure (Para[0005], line 8-10, “S2: saturation magnetizing the reference pipeline (i.e. to-be-tested structure)  by a direct current magnetic field and collecting data at a first equal interval in the reference), and acquiring its MFLT signals {B } (Abstract, line 3-7, “performing a magnetic flux leakage testing on a pipeline to be tested so as to obtain three-dimensional magnetic flux leakage testing data of the pipeline to be tested”) 
Yan teaches S2: reconstructing magnetic charge distribution (Page 31038, Fig 3, Section 2.1, Para-2, line1-3) of the interior of the to-be-tested structure  by using a magnetic charge (Page 31038, Section 2.1, “ Defects caused by corrosion can appear in the interior and exterior surfaces of the pipeline”) to obtain the magnetic charge density of  the to-be-tested structure ( Fig 4, density B).
Singh teaches “Three-dimensional finite element (FE) modeling of magnetic flux leakage (MFL) technique has been performed using COMSOL 3.4 for prediction of leakage fields from surface and sub-surface defects in 12 mm thick carbon steel plate (Page 1, Abstract, line 1-5)”. 
Also in Page 2, line 16-19, “This paper presents the three-dimensional FE modeling of leakage magnetic fields from surface and sub-surface defects of different dimensions in 12 mm thick carbon steel plate.”
However the prior art alone or in combination fails to anticipate or render obvious A 3D defect detection method with magnetic flux leakage testing (MFLT), wherein the method comprises the following steps: 
S2: reconstructing magnetic charge distribution of the interior of the to-be-tested structure by using a magnetic charge distribution reconstruction algorithm to obtain the magnetic charge density of a non-defective region of the to-be-tested structure; and 
S3: assuming the magnetic charge density of the non-defective region of the to-be-tested structure as a constant, and intercepting MFLT signals over a defective region of the to-be-tested structure, and conducting inverse iteration to reconstruct defect depth point-by-point for the defective region, and finally for the 3D-reconstructed defect, where Step S3 specifically includes: 
S31: according to a magnetic charge distribution theory, and on the premise of knowing the magnetic charge density of the non-defective region of the to-be-tested structure or surface, the normal components of the MFLT signals at field point rj outside the plate, {Bz(rj)}, can be expressed as

    PNG
    media_image1.png
    136
    746
    media_image1.png
    Greyscale

where μ0  is the air permeability, v is the finite element volume of a source point r ', p is the magnetic charge density of the non-defective region of the to-be-tested structure, h is the lift-off for the magnetic sensor, which is equal to the distance in the z-axis direction between the field point r, and the top surface of the plate, xj, xi, yj, yj respectively are coordinates of the field point r and the source point rj', and dl is the associated depth of a source point ri,' on the defect surface, i is the number of source point, j is the number of field point, and n is the total number of source point.  
S32: all variables di; are collected as defect depth field {di}, and h is used as an initial value of {di},

    PNG
    media_image2.png
    113
    580
    media_image2.png
    Greyscale

S33: according to step S32, an incidence relation of the MFLT signal {Bz (rj)} and the defect 7depth field {di}, and a coefficient matrix kd (i, j) are constructed, that is,

    PNG
    media_image3.png
    215
    668
    media_image3.png
    Greyscale

S34: {Bz(rj)} ,{di}, and [Kd(i,j)] are abbreviated as {B}, {d} and [Kd], respectively; and according to the incidence relation of the MFLT signal {B} and the defect depth field {d} and the depth field coefficient matrix [kd], inverse iteration is conducted to obtain the defect depth {d} of the defective region in combination with the rest of the claim limitations as claimed and defined by applicant.

Dependent claims 2 also distinguish over the prior art for at least the same reason as claim 1.
	
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Prior Art
The prior art made of record and not relied upon us considered pertinent to applicant’s disclosure.
Huang et al. (US 10935520 B2) - This art teaches reconstructing defect through magnetic flux test .However this art does not qualify as prior art due to its later date.
Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to AEYSHA N SULTANA whose telephone number is (469)295-9239. The examiner can normally be reached on 8:00PM-5PM,CST ,Monday -Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Arleen Vazquez can be reached on (571) 272-2619. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published 


AEYSHA . SULTANA
Examiner
Art Unit 2862





/KYLE R QUIGLEY/Primary Examiner, Art Unit 2865